Title: To George Washington from Timothy Edwards, 13 September 1782
From: Edwards, Timothy
To: Washington, George


                        Sir!
                            Peekes-Kill Sept. 13. 1782
                        
                        Of the thousand barrells of salted provisions, which by contract we were to have purchased and deposited, three hundred are, or in a few days will be, at Poughkeepsey—We have the refusal of four hundred at Springfield on Connecticut river, the property of the Massachusetts—The State of Connecticut have a quantity at Hertford, which if not engaged to our Allies, may be purchased by us—The last time we consulted your Excellency on this head, it was not agreeable, for certain reasons, then to assign a place of deposit—We have now to pray, that such assignment may be made, or we be excused from making the deposit, untill new beef may be safely put up—Should your Excellency order the provisions to be laid in immedeately, we pray, that a person may be appointed to inspect it, agreeable to contract. I have the honor to be, with great respect, your Excellencies most obt humble Servant—for Oliver Pheqest Lt.
                        
                            Tim. Edwards,
                        
                    